Citation Nr: 9932038	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to October 
5, 1959, and from October 21, 1959 to July 1977.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision in which service connection for, inter alia, 
cardiovascular disease was denied.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
nexus between his currently diagnosed cardiovascular disease 
and any inservice injury or disease.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for cardiovascular disease.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303, 3.307, 
3.3.09 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree if 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Arteriosclerosis is among the chronic diseases for which the 
presumption is granted.  38 C.F.R. § 3.309(a) (1999).

The veteran argues that his currently manifested 
cardiovascular disease is the result of his active service.  
Specifically, he avers that the stress attendant to his 
occupation in the military, along with the unhealthy diet 
provided by the U.S. Navy, resulted in his present heart 
condition.  In addition, he argues that the chest pain he 
complained of during service was the precursor of his present 
heart condition, but that it went undiagnosed, or treated, as 
such.  To this end, he has presented competent evidence, in 
the form of private medical records, that he suffers from a 
heart condition diagnosed in March 1997 as coronary artery 
disease with acute inferior wall myocardial infarction.  He 
has not, however, presented competent medical evidence of a 
nexus between his currently diagnosed cardiovascular disease 
and disease or injury during his active service.

Service medical records establish that the veteran complained 
of and sought treatment for episodes of chest pain while on 
active duty.  These records further show that he requested 
consultation for his cholesterol levels in service.  The 
records document, however, that examination and clinical 
testing resulted in diagnoses other than that of a heart 
condition.  These records do not contain a diagnosis of 
hypertension or high cholesterol.  For example, the records 
show the veteran presented with complaints of chest pain 
lasting for four days in January 1974, and of recurrent chest 
pain in June 1976.  The records show observations of blood 
pressure at 140 over 90, and of a regular sinus rhythm 
without abnormalities or rub in January 1974, and of blood 
pressure at 130 over 80 in June 1976.  Electrocardiogram 
(ECG) results showed an inverted "T" in III, V1 and V2 with 
otherwise normal findings in January 1974 and within normal 
findings in February 1974 and June 1976.  In January 1974, 
the examiner recorded an impression of esophagitis and 
prescribed Mylanta, while in June 1976, the examiner assessed 
aerophagia and irritable colon, rule out esophageal and 
hiatal hernia, and prescribed Mylicon, Metamucil, and 
Mylanta.

Moreover, results of medical examinations and clinical tests 
throughout his active service reveal no cardiovascular 
defects, abnormalities or diagnoses.  In particular, his 
reports of medical history and examination at entrance to and 
discharge from each period of active duty evidence no 
complaints or treatment, defects, abnormalities, diagnoses, 
or any other findings concerning the veteran's heart or 
cardiovascular system-including chest pain.  

The veteran has sometimes described his claimed disability as 
a "pre-existing heart condition".  He has averred that he 
has a family tendency toward heart disease and that stress 
and unhealthy diet in service aggravated this tendency, 
resulting in his currently diagnosed heart condition.  It is 
not entirely clear whether he is contending that his heart 
disease was present before he entered military service and 
was aggravated therein, or whether he is contending that the 
disability was existing at the time of his release from 
active military service, i.e., that it was incurred therein.

Upon entrance into service, a veteran is presumed to be of 
sound condition except for those defects or disorders noted 
on the entrance examination.  However, where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior to service, the presumption of soundness shall 
be rebutted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  Where the record establishes that an 
injury or disease existed prior to entrance into service, a 
grant of service connection will be warranted only if the 
record establishes that the veteran's disability from his 
pre-existing condition increased in severity as a result of 
service.  If, however, there is a specific finding that any 
noted increase is the result of the natural progress of the 
disease, entitlement to service connection will not be 
warranted.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  As discussed above, the reports of 
medical history and examination at entrance to both periods 
of active duty reveal no cardiovascular defects, 
abnormalities or diagnoses in the present case.  The Board 
finds that it need not determine whether any such defect, 
abnormality, or disease pre-existed service and was 
aggravated therein, or whether such disability was incurred 
in service, as the claim is not well grounded on another 
basis.  

The Board notes that the veteran underwent several VA 
examinations following his discharge from active service:  in 
November 1977 and March 1978-which are within the one-year 
presumptive period--and in February and April 1979.  In 
addition, the veteran underwent examination for exposure to 
Agent Orange in August 1979.  In each of these examinations, 
the veteran's cardiovascular system was found to be within 
normal limits.  No cardiovascular defects, abnormalities or 
diagnoses were found in November 1977, March 1978, or 
February 1979.  Results of a chest X-ray taken in conjunction 
with the November 1977 report evidence no active 
cardiopulmonary disease.  In April 1979, the examiner noted 
that the veteran had no history of heart problems, but that 
he had had high blood pressure in 1971-1972.  No medication 
had been prescribed for this, however, and current blood 
pressure measured 130 over 80 sitting and 120 over 90 
standing.  Heart rhythm was regular, without murmurs, thrills 
or rubs; and the heart was not enlarged.  Results of X-rays 
again evidence no active cardiopulmonary disease.  The August 
1979 examination shows findings of hypertension and of 
diffuse impulse but no murmurs or thrills, and no other heart 
defects or abnormalities.

The veteran has averred that his current heart condition 
manifested itself prior to his discharge from active service 
and has existed continuously thereafter.  However, the record 
does not concur.  The veteran did not claim service 
connection for a heart condition until May 1997-nearly 20 
years after his discharge from active service.  And the 
earliest medical evidence of complaints of or treatment for a 
heart condition post-service is dated in March 1987-nearly 
ten years following his discharge from active service and 
well-beyond the one-year presumptive period.  These documents 
note a history of angina since 1980, and of two cardiac 
catheterizations, the last in 1986.  The records of these 
incidents are not present within the claims file.  But even 
assuming, without finding, that this history is accurate, 
1980 is still three years after the veteran was discharged 
from active service and two years beyond the one-year 
presumptive period.  

The evidentiary record does not contain any medical evidence 
-- including medical expert opinions, statements, or findings 
- of a nexus between the veteran's currently manifested 
cardiovascular disease and disease or injury during his 
active service.

The veteran has presented his own statements regarding the 
cause of his cardiovascular disease.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of his cardiovascular disease or its 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish a nexus between his cardiovascular 
disease and disease or injury during his active service, his 
claim for service connection for cardiovascular disease is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 
supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplements thereto, which informed the veteran of the 
reasons his claim had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to make his claim well grounded..  In addition, a January 
1998 letter informed the veteran, in part, that submission of 
private medical records is ultimately his responsibility. 


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

